Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 27 January 2022. The amendments to the specification have overcome the objections to the disclosure and the objection to the specification for failing to provide proper antecedent basis for the subject matter of claim 3. The amendments to the claims have overcome the objection to the specification for failing to provide proper antecedent basis for the subject matter of claim 6, the 35 USC 112 rejections and the art rejections. Applicant's arguments with respect to the objection to the specification for failing to provide proper antecedent basis for the subject matter of claim 19 have been fully considered but they are not persuasive. 
Information Disclosure Statement
	JP 2008-506636 cited in the information disclosure statement of 27 January 2022 has been considered with respect to the provided English abstract.
Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of claims 19.
	The specific QLED of example 3 of ITO/PEDOT:PSS/PVK/QD/TPBi/LiF/Al does not provide proper antecedent basis for the claimed generic QLED structure of claim 19. 
	Applicants’ arguments have been considered but are not convincing. The arguments refer  to the specific QLED of example 3. This specific structure of  an ITO cathode, a PEDOT:PSS .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	This claim teaches the anion in the didodecyl dimethyl ammonium-inorganic anion inorganic-organic hybrid ion pair is S-, but the sulfur anion is not one of the anions taught in claim 1. Thus claim 2 is improperly dependent from claim 1 which makes claim 2 indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	This claim teaches the anion in the didodecyl dimethyl ammonium-inorganic anion inorganic-organic hybrid ion pair is S-, but the sulfur anion is not one of the anions taught in claim 1. Therefore, claim 2 does not further limit or define the subject matter of claim 1.
Allowable Subject Matter
	Claims 1 and 3-20 are allowable over the cited art of record.
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	There is no teaching or suggestion in the cite art of record of a film comprising passivated perovskite quantum dot of the formula APbX3, where A is Cs, Rb, CH3NH3 or HC(NH2)2 and X is a halogen, comprising, as the capping agent, a didodecyl dimethyl ammonium-inorganic anion inorganic-organic hybrid ion pair, where the anion is S-, Cl-, Br-, I-, SH-, Se-2, HSe-, Te-2, HTe-, TeS3-2, AsS3-2, and combinations thereof and optoelectric devices comprising this film.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/10/22